DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 05/24/2022.  Claims 4 and 11 have been cancelled by the applicant. Claims 14-18 withdrawn to a method non-elected.  Claims 1-3, 5-10,12-13 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/01/2022, with respect to claims 1 and 5 have been fully considered and are persuasive.  Specifically the applicant added the weight percentages of the particular phosphors.  Examiner is persuaded that it would not have been obvious for one of ordinary skill to get these ranges.  The rejections of claims 1-3,5-10, and 12-13 are hereby withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement , as set forth in the Office action mailed on 09/30/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between product/process is withdrawn.  Claim 14 , directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Claims 1-3, 5-10, 12- 18 are pending and an action on merits follows.
Allowable Subject Matter
Claims 1-3, 5-10, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5,  the prior art of record fails to teach or suggest the combination of limitations set forth in claims 1 and 5; specifically, the prior art fails to teach or suggest  light  emitting packaged structure/display device “wherein the plurality of phosphor powders are disposed in the encapsulation layer and consist of green phosphor powders, red  phosphor powders and yellow phosphor powders,  a weight percentage of the yellow phosphor powders ranges from 1% to 10%,a weight percentage of the green phosphor powders ranges from 35% to 80%, and a weight percentage of the red phosphor powders ranges from 15% to 55%” in combination with other features of the present claimed invention.
Regarding claims  2-3,6-10,12-13,these claims are allowable for the reasons given for claims 1 and 5; and because of their dependency status on these claims.
Regarding claim 14,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 14; specifically, the prior art fails to teach or suggest  a method “wherein a weight percentage of the yellow phosphor powders ranges from 1% to 10%,a weight percentage of the green phosphor powders ranges from 35% to 80%, and a weight percentage of the red phosphor powders ranges from 15% to 55%; the plurality of phosphor powders are disposed in the encapsulation layer and consist of green phosphor powders, red  phosphor powders and yellow phosphor powders” in combination with other features of the present claimed invention.
Regarding claims  14-18, these claims are allowable for the reasons given for claim 14; and because of their dependency status on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879